       Case 2:20-cv-02157-JCZ-KWR Document 9 Filed 08/31/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  CHRISTOPHER GURBA                                             CIVIL ACTION
  VERSUS                                                        NO:     20-2157
  RICHARD V. SPENCER, SECRETARY U.S.                            SECTION: “A” (4)
  DEPARTMENT OF THE NAVY
                                           ORDER
       Considering the foregoing ex parte Motion to Enroll Counsel (R. Doc. 8),

       IT IS HEREBY ORDERED that the motion is GRANTED and attorney Sandra Ema

Gutierrez (Bar No.: 17888) is enrolled as additional counsel of record for Defendant Richard V.

Spencer, Secretary U.S. Department of the Navy in the above-captioned matter.



                                         New Orleans, Louisiana, this 28th day of August 2020.




                                                    KAREN WELLS ROBY
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
